Citation Nr: 0807818	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  05-24 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for knots under skin.  

3.  Entitlement to service connection for shrapnel wound to 
the right knee.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.  This case initially comes before the Board of 
Veterans' Appeals (Board) on appeal of a June 2004 rating 
decision rendered by the Nashville, Tennessee, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The veteran testified before the undersigned Veterans Law 
Judge in December 2007.  A transcript of the hearing is of 
record.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Shrapnel wound to the right knee disability is attributable 
to service.  


CONCLUSION OF LAW

Shrapnel wound to the right knee disability was incurred in 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

        Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
dated in April 2004, prior to the initial adjudication of the 
claim.  While the letter provided adequate notice with 
respect to the evidence necessary to establish entitlement to 
service connection, it does not provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  See Dingess, 
supra.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision. See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the evidence 
supports the veteran's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are to be addressed by the AOJ.  
In fact, any VCAA violation is held to be harmless.

					Legal Criteria 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 C.F.R. § 
3.303 (2007).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).

The regulations provide that, in considering claims of 
veterans who engaged in combat during campaigns or 
expeditions, satisfactory lay or other evidence of incurrence 
or aggravation in such combat of an injury or disease, if 
consistent with the circumstances, conditions or hardships of 
such service, will be accepted as sufficient proof of service 
connection, even when there is no record of incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 2002).  However, 
section 1154(b) does not create a statutory presumption that 
a combat veteran's alleged disease or injury is service 
connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996).  Rather, it aids the combat veteran by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  Id.  

					Analysis 

Initially, the Board notes that veteran served in Vietnam and 
had about 11 months of foreign service.  The veteran has 
alleged participation in combat and his corrected DD-214 
shows that he was awarded the Republic of Vietnam Gallantry 
Cross with Palm Unit Citation.  His MOS was assistant machine 
gunner and he participated in the 1969 Tet Counter offensive.  
In light of this, the veteran is entitled to the provisions 
set forth in 38 U.S.C.A. § 1154(b).  Thus, even though the 
veteran's service medical records fail to show that he 
sustained a shrapnel wound to the right knee, his claim of 
sustaining the wound to the right knee will be accepted as 
evidence of what occurred in service since it is consistent 
with the circumstances, conditions or hardships of such 
service.  

The veteran has alleged that he is entitled to service 
connection for shrapnel wound to the right knee.  The 
evidence supports the claim.

In order to establish service connection, there must be 
evidence of both a service- connected disease or injury and a 
present disability which is attributable to such disease or 
injury.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
The veteran claims that he was wounded in Ashau Valley, 
Vietnam.  He claims that he took a shrapnel to the right knee 
and was medivaced to Phu Bai for treatment where the shrapnel 
was removed.  VA outpatient treatment records show that the 
veteran has a three cm scar on the lateral right knee at the 
site of the shrapnel injury.  In a March 2005 VA outpatient 
treatment record, it was mentioned that sometimes the 
veteran's knee hurts where he had the shrapnel removed.  This 
constitutes evidence of current disability.

In sum, the Board accepts the veteran's assertion that he 
received an injury to his knee due to combat.  In addition, 
there is evidence of a residual scar.  Under these 
circumstances, the Board must conclude that the veteran has 
met the requirements for service connection for shrapnel 
wound to the right knee.


ORDER

Service connection for shrapnel wound to the right knee is 
granted.  


REMAND 

Under 38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of  
record if VA determines it is necessary to decide the claim.  
A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent  
symptoms of a disability; (B) Establishes that the veteran 
suffered an event, injury or disease in service; and (C)  
Indicates that the claimed disability or symptoms may be 
associated with the established event, injury or disease in 
service or with another service-connected disability.  

For the following reasons, the Board finds that the instant 
matter should be remanded for VA medical examinations 
pursuant to 38 C.F.R. § 3.159(c)(4).  

The veteran has alleged that he is entitled to service 
connection for PTSD.  In order for a claim for service 
connection for PTSD to be successful there must be: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) a 
link, established by medical evidence, between the current 
symptoms and the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2007); see also Cohen v. Brown, 10 Vet. App 128 
(1997).  

Here, the Board acknowledges that the veteran has a current 
diagnosis of PTSD.  In a May 2005 VA outpatient treatment 
record, the veteran was diagnosed with chronic PTSD.  The 
Board also accepts that the veteran engaged in combat with 
the enemy in Vietnam.  Thus, as noted, he is entitled to the 
provisions set forth in 38 U.S.C.A. § 1154(b).  

Although the veteran has been diagnosed with PTSD and the 
Board has accepted his participation in combat allowing for 
verification of his stressors, the veteran has not been 
afforded a VA compensation and pension examination to 
determine if there is a link between his PTSD and service.  
In view of VA's duty to assist obligations, which include the 
duty to obtain a VA examination or opinion when necessary to 
decide a claim, this issue is remanded for a VA examination 
to determine if there is a link between the veteran's PTSD 
and service.  

Regarding the veteran's claim for knots under his skin, the 
medical records currently associated with the claims file 
indicate that the veteran has multiple lipomas on his skin 
ranging from 1x1 cm to 3x3 cm.  The veteran claims that the 
knots on his skin did not appear until 1972.  According to 
the veteran, the knots were first detected under his left arm 
and later spread to his chest and back.  The veteran claims 
that he was stationed in Ashau Valley, a place where he has 
been told received a high concentration of Agent Orange.  
Although the service medical records are negative for any 
complaint or treatment of a skin condition, the veteran 
served in Vietnam.  Thus, exposure to Agent Orange is 
presumed.  See 38  U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 
3.307, 3.309  (2006).  It is not clear from the competent 
medical evidence whether or not the veteran's current skin 
problems are related to active service.  None of the medical 
records currently associated with the veteran's VA claims 
folder offer an opinion as to a possible causal relationship 
between the veteran's current skin disorder and any incident 
of  service, including his presumed exposure to herbicides.  

Accordingly, the Board concludes that it must remand this 
issue so that the veteran can be afforded a VA medical 
examination to determine the current nature and etiology of 
his skin disorder.  See 38 C.F.R. § 3.159(c)(4).   

With respect to the notification requirements of the VCAA, 
the Board observes that the veteran has not been provided all 
notice required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  On remand, the RO should provide him with a VCAA 
compliant notice letter.  

This matter is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) (2007), 
that includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Court in Dingess, supra.  

2.  The veteran should be afforded a VA 
psychiatric examination to determine 
whether his PTSD is due to a combat 
stressor(s).  The examiner should identify 
the specific stressor or stressors that 
support that diagnosis.  If PTSD is not 
diagnosed, the examiner should explain why 
the diagnosis was not made.  

The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report. 

3.  The veteran should be afforded 
appropriate VA examinations to ascertain 
whether any currently shown skin disorder 
is attributable to service.  The examiner 
should specifically establish a diagnosis.  

4.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


